Citation Nr: 1745408	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  04-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aspermia, to include as due to ionizing radiation.

2.  Entitlement to an initial rating in excess of 10 percent for vitiligo.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Zi-Heng Zhu





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1945 to December 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2001 and October 2011, by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  Both these matters have been the subject of amended Joint Motions for Remand by the United States Court of Appeals for Veterans Claims, which vacated and remanded the claims back to the VA for further development and adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for vitiligo is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The weight of the competent evidence of record is at least in equipoise with regard to whether aspermia is the result of radiation exposure during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for aspermia have been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for aspermia, which he contends is the result of exposure to ionizing radiation in the course of duties in service as an x-ray technician.  This particular claim has been remanded several times to include a vacatur and remand from the Court.  A review of the complete medical evidence of record, to include several VA examinations and opinions, private opinions letters from the Veteran's treating physicians, and an independent medical opinion, show no clear consensus regarding whether the Veteran's aspermia is etiologically related to active service.  Therefore, as the nexus evidence is in relative equipoise, the Board must resolve reasonable doubt in favor of the Veteran.  Therefore, the claim for service connection for aspermia must be granted.   

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2006); Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran has a long time diagnosis of aspermia.  From as early as a November 1955 biopsy and subsequent private records, the claims file shows that the Veteran has aspermia.  Additionally, the record also confirms that he served nine months as an x-ray technician during active duty, showing an event or exposure during service. 

Thus, the question remains whether the in-service exposure to x-rays led to his current disorders.  The Veteran has repeatedly asserted that the aspermia was not only the result of ionized radiation exposure, but the interplay between hypothyroidism and that exposure which resulted in aspermia.  The Board notes that after exhaustive remand actions, to include obtaining an independent medical opinion, and considering the private medical opinions submitted by the Veteran's treatment physicians, the evidence of record is found to be in equipoise with regard to positive and negative opinions to establishing a nexus between aspermia and radiation exposure during active service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the claim must be granted. 

The Board notes that through several remand during the course of this claim the Board has obtained several VA examinations and opinions with regard to the claimed aspermia, in March 1958, July 1958, September 2006, October 2006, February 2010, January 2013, and May 2017.  While all of the opinions have returned with a negative opinion, they did not address some aspect of the Veteran's claim or those directives noted by the Board.  Therefore, those opinions are found to be inadequate and hold little probative value.  

Specifically, the Board notes that VA examinations and opinions throughout the claims process have failed to ether address the Veteran's claim of interplay between diagnosed hypothyroidism and radiation exposure, or the positive nexus opinions from the Veteran's treating physicians.  In the VA examiner's addendum opinion, the examiner concluded no apparent etiology between the Veteran's condition and his radiation exposure.  The rationale provided was, in essence, that the claimed amount of radiation the Veteran was exposed to would not cause that particular reaction.  As a result, the physician opined that the Veteran's aspermia was congenital and was not the result of exposure to radiation while in service.  The opinion failed to address any aspect of the Veteran's hypothyroidism or the three private physician opinions that noted a plausible relationship between radiation exposure and aspermia.  Therefore, that opinion is of limited probative value and is insufficient to be dispositive of the claim. 

Likewise, VA examinations and opinions from September 2006, October 2006, February 2010, January 2013, and May 2017 have offered similarly deficient opinions.  Again, while those examiners addressed the specific amount of radiation exposure during active service as an x-ray technician, those opinions did not address the claimed interplay of the Veteran's hypothyroidism and radiation exposure.   

Even reviewing the most recent independent medical opinion in 2017, the Board finds that opinion to be incomplete.  Specifically, in the Board directive for the examiner, it was explicitly requested that the examiner not only provide an opinion with regard to the etiology of aspermia, but also reconcile that opinion with those previously presented.  While the examiner noted a negative nexus with regard to any connection between the Veteran's aspermia and active service, even considering the Veteran's hypothyroidism, the examiner did not address the positive opinions already of record from the Veteran's treating physicians.  Therefore, the Board finds that such opinion to be again incomplete and insufficient to be dispositive of the Veteran's claim for service connection. 

The Board notes that of record are positive opinions with regard to establishing a positive etiological relationship between aspermia and radiation exposure.  These opinion letters from December 1955, January 1956, February 1958, July 2001, October 2001, October 2009, and December 2010, are from the Veteran's treating physicians.  

In the most recent December 2010 statement, the Veteran's private treating physician affirmed that based upon care and treatment of the Veteran, and review of the medical records, that the Veteran's condition was due to radiation exposure during active service.  The opinion noted several comprehensive bases, to include, first, that the examiner was aware that the Veteran had a history of undescended testicles and orchitis as a child.  Second, the attachment stated that the private physician had examined the Veteran and could find no evidence of undescended testicles.  Third, the attachment stated that a thyroid disorder could make an individual more susceptible to fertility problems.  Fourth, the attachment stated that because of the Veteran's thyroid disorder, the Veteran was more likely than not predisposed to infertility.  Finally, the opinion noted explicitly that it was more likely than not, because of that predisposition, that even lower doses of radiation exposure would have contributed to the Veteran's aspermia and would explain the complete absence of spermatogenic cells observed in biopsies.  

While the Board does recognize that opinion does not reconcile its conclusion with any other opposing opinions, the Board finds that opinion and other supporting private opinions to be as probative as those VA examination and opinions of record that are negative.  Therefore, considering all the evidence of record, the Board finds that the competent medical evidence is in equipoise.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for aspermia is warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for aspermia is granted. 


REMAND

The Board finds that additional development is required for the claim for an increased rating for vitiligo.  Although the Board sincerely regret the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

With regard to the claim for increased rating, the Veteran was provided the most recent VA examination in 2011, more than six years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claim of a worsening condition regarding the Veteran's condition have been set forth by the Veteran since that examination.  

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the most recent examination temporally remote, but the examination appears to no longer indicate the Veteran's current level of disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for vitiligo.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from private treatment providers that are not already of record. 

3.  Then, schedule the Veteran for a VA examination of the service-connected vitiligo.  The examiner must review the claims file and should note that review in the report. The examiner is asked to report on the current nature and severity of vitiligo.  A complete rationale for any opinion expressed should be included in the examination report. 

4.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


